Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
Response to Amendment
Applicant’s arguments filed 05/04/2022 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the limitation as amended in claim 1.  The examiner respectfully disagrees.  Wanatabe et al. (figure 2) discloses an electronic device as claimed including a conductive element (conductive adhesive 14), disposed between the circuit board and the first region, wherein the circuit board (17) is electrically connected to the wire layer (12b or 13b) via the conductive element.  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wanatabe et al. (US 4,643,526) in view of Chen et al. (US 2019/0171060).
Regarding claim 1, Wanatabe et al. (figure 2) discloses an electronic device, comprising: 
a panel (10), comprising a wire layer (12b or 13b) an upper surface and a side surface connected to the upper surface, wherein the side surface has a first region and a second region (lower region and higher region of the side surface); 
a circuit board (17), attached to the first region of the side surface (attached to the lower region of the side surface via the light shielding element 18), and the circuit board comprising a top surface; and 
a light shielding element (18; see at least column 3, lines 1-5)), attached to the second region of the side surface and the top surface of the circuit board; and 
a conductive element (conductive adhesive 14), disposed between the circuit board and the first region, wherein the circuit board (17) is electrically connected to the wire layer (12b or 13b) via the conductive element.  
Wanatabe et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Wanatabe is silent regarding a top polarizer disposed on the upper surface.  Chen et al. (figure 2C) teaches a top polarizer disposed on the upper surface (12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light shielding element as taught by Chen et al. in order to improve the light leakage issue and improve the display characteristics. 
Regarding claim 2, Wanatabe et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Wanatabe is silent regarding the light shielding element is attached to the upper surface of the panel.  Chen et al. (figure 2C) teaches the light shielding element is attached to the upper surface of the panel (12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light shielding element as taught by Chen et al. in order to improve the light leakage issue. 
Regarding claim 3, Chen et al. (figure 2C) teaches wherein the light shielding element (12) is attached to the top polarizer (114).  
Regarding claim 4, Wanatabe et al. (figure 2) discloses wherein the circuit board comprises an outer surface, and the light shielding element is attached to the outer surface of the circuit board.
Regarding claim 6, Wanatabe et al. (figure 2) discloses the first region is connected to the upper surface.  
Regarding claim 9, Chen et al. (figure 2C) teaches a covering element (144), wherein the covering element surrounds the panel, and the light shielding element is disposed between the panel and the covering element.  
Regarding claim 10, Chen et al. (figure 2C) teaches wherein the top polarizer and the covering element are separated from each other in a normal direction of the top polarizer (114 and 144).  
Regarding claim 11, Wanatabe et al. (figure 2) discloses a conductive element, wherein the panel comprises a wire layer, and the circuit board is electrically connected to the wire layer via the conductive element (12b-13b and 14).
Regarding claim 12, Wanatabe et al. (figure 2) discloses wherein the wire layer comprises a plurality of conductive layers.
Regarding claim 13, Wanatabe et al. (figure 2) discloses wherein the conductive element comprises a conductive glue and an anisotropic conductive film (conductive adhesive 14).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wanatabe et al. in view of Chen et al.; further in view of Jeon et al. (US 2016/0363795).
Regarding claim 14, Wanatabe et al. as modified by Chen et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Wanatabe as modified by Chen et al. is silent regarding the adhesive element.  Jeon et al. (figures 1-2) teaches wherein the panel comprises: a wire assembly (112b); a filter assembly (color filter on second display substrate 113; see at least paragraph 0057); an adhesive element (sealant 310), disposed between the wire assembly and the filter assembly, and attached to the wire assembly and the filter assembly; and a blocking element (114), disposed between the wire assembly and the filter assembly, and disposed between the adhesive element and the circuit board.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the light blocking element as taught by Jeon et al. in order to improve the light leakage issue and achieve a borderless display panel. 
Regarding claim 15, Jeon et al. (figures 1-2) teaches wherein the panel comprises a light shielding layer and a first filter layer, and the first filter layer is disposed between the light shielding layer and the circuit board.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wanatabe et al. in view of Chen et al. and Jeon et al.; further in view of Do (US 2004/0114089).
Regarding claim 16, Wanatabe et al. as modified by Chen et al. and Jeon et al. teaches the limitations as shown in the rejection of claim 15 above.  However, Wanatabe as modified by Chen et al. and Jeon et al. is silent regarding a second filter layer.  Do (figure 8) teaches wherein the panel further comprises a wire assembly and a second filter layer (222), and the first filter layer is disposed between the second filter layer and the wire assembly.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the filter as taught by Do in order to prevent the exposed black matrix section from reacting with oxygen or moisture in the air.  Therefore, Wanatabe et al. as modified by Jeon et al. and Do teaches the second filter layer is disposed between the light shielding layer and the circuit board.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wanatabe et al. in view of Chen et al.; further in view of Ye et al. (US 2019/0049771).
Regarding claim 17, Wanatabe et al. as modified by Chen et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Wanatabe as modified by Chen et al. is silent regarding a plurality of circuit boards and at least one sheet element disposed between the circuit boards.  Ye et al. (figure 4) teaches a plurality of circuit boards and at least one sheet element disposed between the circuit boards (PBC and DCB and DCN).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit boards as taught by Ye et al. in order to effectively drive the LCD panels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/            Primary Examiner, Art Unit 2871